Citation Nr: 0314084	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  94-29 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for right shoulder 
bicepital tendonitis.

2.  Entitlement to service connection for hiatal hernia.

3.  Entitlement to service connection for bilateral leg 
movement syndrome, claimed as muscle jerking/shaking and 
complex partial seizures, to include as due to an undiagnosed 
illness.

4.  Entitlement to an increased evaluation for major 
depression, currently evaluated as 30 percent disabling.

5.  Entitlement to an increased evaluation for duodenal ulcer 
disease, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased (compensable) evaluation for 
postoperative anal stricture.

7.  Entitlement to an increased (compensable) evaluation for 
postoperative hemorrhoids.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to January 
1967 and from January 1991 to July 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1992 and March 1993 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  The veteran also 
perfected his appeal for that portion of the December 1992 
rating decision that denied service connection for arthralgia 
of multiple joints; however, during the course of the appeal, 
the RO granted service connection in a February 2003 rating 
decision.  As that decision represents a full grant of the 
benefit sought with regard to arthralgia of multiple joints, 
it is no longer before the Board for consideration.  Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

This case was previously before the Board in December 1998 at 
which time it was remanded for additional development.



REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The Act and implementing regulations 
essentially eliminate the concept of a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2002).  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 2002); 
38 C.F.R. § 3.159(b) (2002).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2002). 

Although correspondence dated in August 2001 informed the 
veteran of the passage of the VCAA and its implementing 
regulations, some evidence was not obtained, which violates 
VA's duty to assist the veteran in developing his claim.  
Specifically, not all of the directives in the Board's 
December 1998 remand of these issues have been accomplished.  
The previous remand indicated that with regard to the 
veteran's claim of entitlement to service connection for 
bilateral leg movement syndrome, claimed as muscle 
jerking/shaking and complex partial seizures, to include as 
due to an undiagnosed illness, a February 1998 VA neurology 
addendum shows that an EEG was highly suggestive of complex 
partial seizures and that the veteran had salient features of 
periodic limb movement syndrome.  It was unclear from the 
record if those were symptoms or distinct diagnoses.  In 
addition, no medical opinion as to the etiology of those 
disabilities had been provided for adjudicative purposes.  
For this reason, a VA examination with a certified 
neurologist was requested and several items were to be 
addressed by the physician.  A review of the examination 
report indicated several items were not covered in the 
report.

In addition, the Board indicated that the veteran had not 
filed a timely appeal with regard to right shoulder bicepital 
tendonitis, hiatal hernia and for increased ratings for major 
depression, duodenal ulcer disease, anal stricture and 
hemorrhoids.  The documents in the claims folder reflect that 
the rating action at issue was accomplished in December 1992.  
The veteran's notice of disagreement was received in March 
1993.  The statement of the case (SOC) was issued on May 26, 
1994.  In the letter accompanying that document, the veteran 
was informed that he had 60 days within which to reply.  His 
substantive appeal was received on July 27, 1994, 63 days 
after the SOC was issued.  The RO was to adjudicate whether a 
timely appeal of these claims had been submitted.  A review 
of the records indicates that the RO adjudicated the issues 
on the merits, but never addressed the issue of timelines.  

When a Board remand is not complied with, as is the situation 
in this case, it is necessary to remand the case until full 
compliance is achieved.  In Stegall v. West, 11 Vet. App. 268 
(1998), the Court of Appeals for Veterans Claims (Court) held 
that a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2002) are fully complied 
with and satisfied. 

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an neurological 
examination with a board certified 
neurologist, if available, to determine 
the nature, manifestations, and etiology 
of any periodic limb movement syndrome 
and/or complex partial seizures present.  
Send the claims folder to the physician 
for review.  The report should indicate 
that the records and the remand were 
reviewed.  Any tests or studies deemed 
necessary to make this determination 
should be undertaken or ordered by the 
physician.  Any tests or studies deemed 
necessary to make these determinations 
should be undertaken.  The neurologist is 
requested to specifically indicate 
whether a diagnosis can be made and to 
review the veteran's claims file and 
offer an opinion as to whether it is at 
least as likely as not that any current 
disability or disorder is etiologically 
related to service. The physician is 
further requested to list all 
manifestations and objective symptoms of 
any disability found to be present and 
should comment on whether further 
specialized tests are required.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claim.

3.  Thereafter, the RO should undertake 
any other development deemed necessary 
and adjudicate whether the veteran has 
submitted a timely substantive appeal 
with regard to his claims of entitlement 
to service connection for arthralgias of 
multiple joints, right shoulder bicipital 
tendonitis, hiatal hernia and for 
increased ratings for major depression, 
duodenal ulcer disease, anal stricture 
and hemorrhoids.  The RO should 
readjudicate the veteran's claim of 
entitlement to service connection for 
bilateral leg movement syndrome, claimed 
as muscle jerking/shaking and complex 
partial seizures, to include as due to an 
undiagnosed illness.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




